Title: To James Madison from Henry Hill Jr., 28 August 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 28 August 1805, Havana. “An Express boat arrived a short time since at Barracoa from Spain with dispatches for this Govt., which were received yesterday. Nothing has transpired of their contents, but orders were immediately given for equipping a frigate of 44 guns & a brig of 18, and to day 600 troops are ordered to be in readiness to embark. Conjecture destines this armament for Vera Cruz to take from hence the Marquis of Someruelos whom it is said is appointed to the Vice Royalty of Mexico, and that he is to be succeeded in the Govt. of this Island by a person daily expected—of this there is no doubt; and that he is appointed to Mexico is very probable, the merchants of VeraCruz having remonstrated again⟨s⟩;t the present Vice Roy, soliciting his removal; as he had taken various measures oppressive, and obnoxious to them.
          “But I see not why so considerable a naval force should be required, nor so many troops to accompany the Marquis to VeraCruz. I am therefore induced to believe this force is destined to Pensacola. An Embargo is immediately expected, I write this in haste, and shall probably not have an opportunity of communicati⟨n⟩;g farther before the sailing of this armament, which appearances indicat⟨e⟩; will be immediately; when I shall have an opportunity of forming a more correct & certain opinion, and shall communicate the result of my inquiries and observations for your information.
          “I embrace this oppy. of informing you that I have resumed my official functions, but without having been able to obtain from this Govt the object desired—that is, as⟨surance⟩; of protection in my official character.
          “I shall forward you without delay sir, copies of the correspondence that passed on this occasion, with other documents relating to the subject.”
        